Russell, C. J.
The assignments of error in the petition for certiorari were not sufficiently definite to present any specific point for review, and, being too general to specifically draw the attention of the court to the precise point, in such a manner as to enable the reviewing court to determine the nature of the ruling in the lower court, a motion to dismiss the certiorari was properly sustained. Judgment affirmed.
Certiorari; from Terrell superior court — Judge Worrill. May 26, 1915.
B. B. Jones, for plaintiff in error.
L. G. Eoyl, W. E. Gurr, contra.